Order filed February 27, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00861-CV
                                   ____________

                            DAVID GOAD, Appellant

                                         V.

    HANCOCK BANK F/K/A PEOPLES FIRST COMMUNITY BANK,
                           Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1030735

                                    ORDER

      The notice of appeal in this case was filed September 27, 2013. The clerk’s
record was filed October 18, 2013. To date, the filing fee of $195.00 has not been
paid. No evidence that appellant has established indigence has been filed. See Tex.
R. App. P. 20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the remainder of the filing fee due, $55.00, to the
Clerk of this court on or before March 14, 2014. See Tex. R. App. P. 5. If
appellant fails to timely pay the remainder of the filing fee in accordance with this
order, the appeal will be dismissed.

                                       PER CURIAM